UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report THE LGL GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-00106 38-1799862 (State or Other Jurisdictionof Incorporation or Organization) (CommissionFile Number) (IRS EmployerIdentification No.) 2525 Shader Road, Orlando, FL (Address of Principal Executive Offices) (Zip Code) Patti A. Smith, Chief Financial Officer: (407) 298-2000 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box below to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2016. Section 1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report
